Citation Nr: 0942280	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a bilateral foot disorder, claimed as having 
resulted from hospitalization and medical treatment received 
at a VA Medical Center in 1976. 


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran performed initial active duty for training in the 
U.S. Marine Corps Reserve from August 1972 to February 1973, 
and then served on active duty in the Marine Corps from 
September 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a 
bilateral foot disorder.

In a September 2000 decision, the Board denied the Veteran's 
claim, and he subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the VA General Counsel filed an 
unopposed motion to vacate the Board's September 2000 
decision, based upon changes in law, and to remand the matter 
for readjudication.  In a February 2001 Order, the Court 
granted the motion, vacated the Board's September 2000 
decision, and remanded the matter to the Board for compliance 
with directives that were specified in the motion.

In a February 2002 decision, the Board once again denied the 
Veteran's claim, and he again appealed to the Court.  
Thereafter, the Veteran's attorney and the VA General Counsel 
filed a joint motion to vacate the Board's February 2002 
decision, and to remand the appeal for readjudication.  In a 
January 2003 Order, the Court granted that motion, vacated 
the Board's February 2002 decision, and remanded the matter 
to the Board for compliance with directives that were 
specified in the joint motion.

In October 2003, the Board remanded for additional 
evidentiary development.  Following that development, the 
case was returned to the Board, and the Board issued a 
decision in August 2005 denying the claim.  The Veteran once 
again appealed the decision to the Court, and once again, the 
Veteran's attorney and the VA Office of the General Counsel 
filed a joint motion for remand.  In a December 2006 Order, 
the Court granted that motion, vacated the Board's August 
2005 decision, and remanded the Veteran's claim to the Board 
for compliance with directives that were specified in the 
joint motion.  The Board in November 2007 remanded the case 
for additional development.  

Following that development, the Board issued a new decision 
in August 2008.  However, the Veteran once again appealed the 
decision to the Court, and once again, the Veteran's attorney 
and the VA Office of the General Counsel filed a February 
2009 joint motion for remand.  In a March 2009 Order, the 
Court granted the motion, vacated the Board's August 2008 
decision, and remanded the Veteran's claim to the Board for 
compliance with the directives that were specified in the 
joint motion.  The substance of that joint motion now again 
necessitates remand.

The appeal is REMANDED to the RO.  VA will notify the 
appellant when further action is required.

REMAND

As the February 2009 joint motion for remand informs, the 
Veteran's authorized representative on June 10, 2008, FAXed a 
request for an updated copy of the Veteran's claims file, to 
include a copy of the April 2008 VA examination, the May 2008 
VA addendum, and treatment records from the Hampton VA 
Medical Center dated from October 2004 through March 2005.  
These VA treatment and examination documents were noted in 
the supplemental statement of the case (SSOC) dated June 4, 
2008, which SSOC was appropriately sent to the Veteran and 
this authorized representative.   That June 2008 FAXed 
request was not present in the claims file at the time of the 
Board's August 2008 adjudication of the claim.  However, the 
February 2009 joint motion bears attachments which include 
copies of the June 10, 2008, FAXed request, as well as a VA 
Form 21-22a appointing Glenn R. Bergmann as the  Veteran's 
authorized representative, which Form 21-22a was signed on 
June 3, 2008, and June 6, 2008, by the parties to that 
representation. 

A July 2008 letter from the RO to the Veteran informing him 
of the transfer of the case to the Board makes no mention of 
receipt of the June 10, 2008, FAXed request, and cc's a copy 
of the July 2008 letter to the Virginia Department of 
Veterans Services, which was the Veteran's authorized 
representative for other issues, but not for matters at least 
pertaining to the 38 U.S.C.A. § 1151 claim which was the 
subject of the appeal to the Board and thence the Court.  In 
this regard, the February 2004 legal representation agreement 
between the Veteran and the current authorized 
representative, as listed on the initial page of this remand, 
is ambiguous as to its scope of authority.   

The joint motion concludes that the Secretary cannot state 
that failure to provide the requested documents to the 
current authorized representative prior to the Board's August 
2008 decision was not prejudicial to the Veteran, and 
accordingly requires remand for appropriate Board action.  
The joint motion notes that this Privacy Act request for 
records was to be processed prior to the Board's adjudication 
of the appeal, citing 38 C.F.R. §§ 1.577(a), 20.1200.  
Accordingly, the Board is compelled to remand the case, to 
afford the Veteran and his authorized representative the 
benefit of appropriate processing of the June 10, 2008, 
Privacy Act request for records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should appropriately process 
the Veteran's authorized representative's 
June 10, 2008, request for an updated copy 
of the Veteran's claims file, to include a 
copy of the April 2008 VA examination, the 
May 2008 VA addendum, and treatment 
records from the Hampton VA Medical Center 
dated from October 2004 through March 
2005.  

2.  Thereafter, if any additional evidence or 
argument is received, the RO should 
readjudicate the remanded claim de novo.  If 
the RO readjudicates the remanded claim and 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, then the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

